 

Case 1:16-cv-9 oLEK-OUS bgd env hier uofist PaGe 1 & u/-
mse es Ockbe 217

JOHN M, LicsiRAD, CLERK

 

 

Grand Jury Foreman
SEP 16 2019 Unified United States Common Law Grand Jury
P.O. Box 59
sry Valhalla, NY 10595

 

 

Fax: (888) 891-8977

 

September 9, 2019

Clerk of the Court John M Domurad
United States District Court for the
Northern District of New York

445 Broadway, Albany, NY. 12207-2936

Dear Clerk John M Domurad;

On August 19, 2019, Judge Lawrence E. Kahn documented his intent, in an order, to commit a
felony and his plan to intimidate Clerk of the Court John M Domurad to participate in said felony by
participating in treason against the People. Should Clerk of the Court John M Domurad or any clerk
under your authority decide to participate in this obstruction of Justice, that would constitute a
“conspiracy” to commit treason against the People and obstruction of Law. Judge Lawrence E. Kahn is
in bad behavior and is under two Common Law indictments, 9 counts. We the Common Law Tribunal
order you, John M Domurad not to obey his unlawful orders, or suffer the consequences.

Clerk John M Domurad is to take Judicial Notice that this is a Natural Law action proceeding
under the rules of the Common Law, not equity. Whereas ignorance of the Law will not be a defense
option, you are expected to know the Law as well as equity. Therefore, the Common Law Grand Jury
is resolved that any judge, clerk or any officer of the court who conceals, removes, destroys, or returns
any of our Common Law documents will suffer indictment. Concealment includes denial of an active
Common Law Action via telephone, snail mail, email or text.

Clerk John M Domurad is directed to mail back a copy of the “Cover sheet (page 1 of 4)” time
stamped with the day and time received in the enclosed self-addressed envelope.

WITT,
SV YNITED %

 

OD setttt tes SF
QE WIATUR NZS
SLg" GR.
E 5. “— =
= 7: WZISAD : =
EO: ims
= a,
“ayy OF Common Law Tribunal

“
“uni

COPIED: President Trump, AG William Barr, United States Supreme Court, 94 Federal District
Courts, United States House of Rep., and United States Senate
 

 

  

04/19 Page.

| Filed 10/

K-DJS Document 81

af

at,

16-cv-01490

Case 1

t

 

 

 

 

 

 

 

Utee

+

“ee

 

 

 

 

 
 

 

 

 

 
 

 

 

 

 

 
